Order
Per Curiam:
Tommy Cook appeals, following a jury trial, his conviction for first-degree sodomy entered pursuant to § 566.060.1, and for which he was sentenced to six years’ imprisonment. Cook argues that the evidence was insufficient to demonstrate forcible compulsion, an element of first-degree sodomy. But because there was sufficient evidence from which a rational juror could conclude that Cook used physical force to overcome reasonable resistance by the vie-*202tim, we affirm his conviction. Rule 30.25(b).